          Case 3:16-cv-02234-JO             Document 32         Filed 08/19/20       Page 1 of 7




                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON


 RACHEL D., 1

                      Plaintiff,
                                                                      Case No. 3:16-cv-2234-JO
         v.
                                                                      OPINION AND ORDER
 COMMISSIONER,
 Social Security Administration,


                      Defendant.

JONES, Judge:

        This court affirmed the Commissioner’s decision denying Plaintiff’s application for

disability insurance benefits under Title II of the Social Security Act. D. v. Berryhill, 2018 WL

1135706 (D. Or. Mar. 2, 2018). The Ninth Circuit reversed and remanded for further

proceedings at the agency. D. v. Saul, 805 F. App’x 467 (9th Cir. Mar. 5, 2020) (mem. disp.).

        Plaintiff now seeks attorney’s fees under the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412. ECF No. 27. I grant Plaintiff’s request and award $23,875.20 in attorney’s fees

and $61.20 in costs.

                                      PROCEDURAL HISTORY




1 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last
name of the non-governmental party in this case.
1 - OPINION AND ORDER
          Case 3:16-cv-02234-JO         Document 32        Filed 08/19/20     Page 2 of 7




       In 2015, the administrative law judge (ALJ) found Plaintiff was not disabled between

October 2011, when another ALJ had found Plaintiff was not disabled, and September 2013,

when Plaintiff’s insured status under the Social Security Act expired. ECF No. 9-3 (2015 ALJ

decision). This court affirmed the Commissioner’s decision. As to Plaintiff’s residual functional

capacity (RFC), this court ruled that the ALJ correctly determined that he was not bound by the

prior ALJ’s findings on Plaintiff’s RFC. D. v. Berryhill, 2018 WL 1135706, at *6. This court

also upheld the ALJ’s findings on the severity of Plaintiff’s migraine headaches.

       On appeal, the Ninth Circuit held the ALJ had correctly determined that the 2011 finding

of non-disability “was not entitled to res judicata effect because [Plaintiff] established the

existence of new severe impairments, which constituted ‘changed circumstances.’” D. v. Saul,

805 F. App’x at 468 (citing Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1988)). The Ninth

Circuit held, however, that “the ALJ committed reversible error in failing to give res judicata

effect to the [RFC] findings in the 2011 Decision.” Id. (citing Chavez, 844 F.2d at 693-94; Soc.

Sec. Admin. Acquiescence Ruling (AR) 97-4(9), 1997 WL 742758, at *3). In addition, the

Ninth Circuit ruled that the ALJ erred “when rejecting [Plaintiff’s] statements about the nature

and severity of her migraine headaches and failing to incorporate the limitations caused by

[Plaintiff’s] migraines into the 2015 Decision’s RFC findings.” Id., 805 F. App’x at 469.

       Judge Rawlinson dissented, stating that the majority opinion “inexplicably” determined

that the ALJ erred in failing to give res judicata effect to the prior RFC finding. D. v. Saul, 805

F. App’x at 469. Judge Rawlinson also dissented from majority’s conclusion on Plaintiff’s

migraine headaches. Id. at 469-70.

                                      LEGAL STANDARDS


2 - OPINION AND ORDER
          Case 3:16-cv-02234-JO          Document 32        Filed 08/19/20      Page 3 of 7




        EAJA provides that “a court shall award to a prevailing party other than the United States

fees and other expenses . . . incurred by that party in any civil action . . . unless the court finds

that the position of the United States was substantially justified . . . .” 28 U.S.C. §

2412(d)(1)(A). Here, although Plaintiff has not received an award of benefits, she is the

prevailing party for EAJA purposes. Shalala v. Shaefar, 509 U.S. 292, 302 (1993).

        The government must show that its position was substantially justified. Meier v. Colvin,

727 F.3d 867, 870 (9th Cir. 2013). Substantial justification means “justified in substance or in

the main—that is, justified to a degree that could satisfy a reasonable person.” Pierce v.

Underwood, 487 U.S. 552, 565 (1988) (internal quotation marks omitted). “Put differently, the

government’s position must have a ‘reasonable basis both in law and fact.’” Meier, 727 F.3d at

870 (quoting Pierce, 487 U.S. at 565).

        “The ‘position of the United States’ includes both the government’s litigation position

and the underlying agency action giving rise to the civil action.” Id. Here, because the

government’s litigation position is aligned with the ALJ’s decision on the remanded issues, the

court focuses on the ALJ’s decision. Id. (ALJ’s decision is the “underlying agency action”);

Cha Yang v. Comm’r, 571 F. App’x 583, 583 (9th Cir. 2014) (“The government’s litigating

position was the same as the ALJ’s decision, so the district court did not err by failing to

separately analyze the position of the ALJ.”).

        The court looks to “the government’s position regarding the specific issue” on which

remand was based. Gardner v. Berryhill, 856 F.3d 652, 656 (9th Cir. 2017); Flores v. Shalala,

49 F.3d 562, 569 (9th Cir. 1995) (Commissioner must show that the agency’s position was

substantially justified “with respect to the issue on which the court based its remand”). “That


3 - OPINION AND ORDER
          Case 3:16-cv-02234-JO           Document 32         Filed 08/19/20      Page 4 of 7




the government lost (on some issues) does not raise a presumption that its position was not

substantially justified.” Ibrahim v. U.S. Dep’t of Homeland Sec., 912 F.3d 1147, 1168 (9th Cir.)

(en banc), cert. denied, ___ U.S. ___, 140 S. Ct. 424 (2019).

        This court has discretion in deciding whether to award attorney’s fees under the EAJA.

Corbin v. Apfel, 149 F.3d 1051, 1052 (9th Cir. 1998). Under this “highly deferential standard,”

the Ninth Circuit’s review “is limited to assuring that the district court’s determination has a

basis in reason.” Bay Area Peace Navy v. United States, 914 F.2d 1224, 1230 (9th Cir. 1990)

(internal citation and quotation marks omitted). “A district court abuses its discretion when it

fails to apply the correct legal rule or its application of the correct legal rule is illogical,

implausible or without support in inferences that may be drawn from the facts in the

record.” Meier, 727 F.3d at 869-70.

                                             DISCUSSION

I. The Government’s Position Was Not Substantially Justified

        The ALJ declined to adopt the prior ALJ’s RFC because he found “new and material

evidence affecting” the RFC. ECF No. 9-3, at 13. The Ninth Circuit reversed this ruling,

holding that “there is no evidence that the limitations reflected in the 2011 Decision’s RFC

findings improved.” D. v. Saul, 805 F. App’x at 468. The Ninth Circuit specifically ruled that

the ALJ should have addressed two limitations in the prior RFC: that Plaintiff must be able to

alternate between sitting and standing when she was expected to sit, and that Plaintiff was

limited to occasional fingering and feeling with her non-dominant left upper extremity. Id. at

468-69.




4 - OPINION AND ORDER
            Case 3:16-cv-02234-JO       Document 32        Filed 08/19/20     Page 5 of 7




       I conclude that the ALJ’s decision not to consider the prior RFC was not substantially

justified. The ALJ did not even address whether the new medical evidence was relevant to the

prior RFC. This position is contrary to Chavez, which holds that “the first ALJ’s RFC findings

are entitled to ‘some res judicata consideration,’” and that new medical evidence may be

considered to ----
              revise the prior RFC determination. Alekseyevets v. Colvin, 524 F. App’x 341,

344 (9th Cir. 2013) (quoting Chavez, 844 F.2d at 694; citing Stubbs-Danielson v. Astrue, 539

F.3d 1169, 1173 (9th Cir. 2008)). Here, the ALJ did not consider whether the prior RFC needed

to be revised in light of the new medical evidence. I conclude that the government’s position on

the prior RFC was not substantially justified.

     The ALJ found that Plaintiff’s “allegations of migraines occurring at least once a week are

not supported by the treatment records.” ECF No. 9-3, at 18. The Ninth Circuit reversed on

this issue, stating that “[w]hile the ALJ gave specific reasons for rejecting [Plaintiff’s] statements

about her migraine headaches, these reasons are neither convincing nor supported by substantial

evidence in the record.” D. v. Saul, 805 F. App’x at 469. Considering the record, I conclude

that the ALJ’s finding on migraines was not substantially justified.

II. Reasonableness of Fees Requested

     Plaintiff seeks $23,875.20 in attorney’s fees and $61.20 in costs. The government contends

that the number of hours requested is unreasonable as to the multiple entries for 0.1 or 0.2 hours.

The government does not object to the requested hourly rate or to costs.

       This court has discretion in determining the hourly rate and the number of hours. Costa

       v.

Comm’r, 690 F.3d 1132, 1135 (9th Cir. 2012). In calculating an award of attorney’s fees


5 - OPINION AND ORDER
           Case 3:16-cv-02234-JO         Document 32       Filed 08/19/20     Page 6 of 7




under the EAJA, district courts use the lodestar method, multiplying the reasonable hourly rate

       by

the reasonable number of hours worked. Id. In social security cases, determining a reasonable

fee “will always depend on case-specific factors including, among others, the complexity of the

legal issues, the procedural history, the size of the record, and when counsel was retained.” Id.

at 1136.     In a contingency fee case such as this one, “courts should generally defer to the

winning lawyer’s professional judgment as to how much time he was required to spend on the

case.” Id. (internal quotation marks omitted).

       Here, the government argues that Plaintiff’s attorney seeks compensation for 0.1 or 0.2

hours of work on “many clerical tasks that likely took no more than a few seconds.” Def.’s

Resp. 4, ECF No. 30. The government specifically notes that Plaintiff seeks 0.1 hours “to

review the Court’s IFP order, service returns, Notices of Appearance by an attorney for the

Commissioner, the Court’s judgment, and the Ninth Circuit’s routine mediation order.” Id. I

agree, however, with Plaintiff that counsel may reasonably seek 0.1 or 0.2 hours for such tasks.

       The government does not otherwise object to the reasonableness of number of hours

       spent

on the briefs. I find that the number of hours spent briefing this case is reasonable considering

       the

legal and factual complexity and the appellate briefing required.

                                           CONCLUSION

       Plaintiff’s Application for Fees Pursuant to the EAJA, ECF No. 27, is GRANTED.

Plaintiff is awarded $23,875.20 in attorney’s fees and $61.20 in costs.


6 - OPINION AND ORDER
      Case 3:16-cv-02234-JO      Document 32   Filed 08/19/20    Page 7 of 7




     IT IS SO ORDERED.



     DATED this 19th day of August, 2020.



                                            /s/ Robert E. Jones______
                                            Robert E. Jones, Senior Judge
                                            United States District Court




7 - OPINION AND ORDER
